                                                          1345 AVENUE OF THE AMERICAS- I JTH FLOOR
                                                                        NEW YORK, NEW YORK 10105
                                                                           TELEPHONE: (212) 370-1300
                                                                           FACSIMILE: (212) 370-7889
Ellcnoff Crossman & Scho!c LLP                                                        www.egsllp.com




                                                 January 24, 2020        USDC-SDNY
                                                                         DOCUMENT
VIAECF                                                                   ELECTRp~ICALLY FILED
Hon. Ronnie Abrams, U.S.D.J.                                             DOC#:
Southern District of New York                                            DATEF-IL-E-D:-//-r--J---c:7-rlfi?--
500 Pearl Street, Room 1310
New York, NY 10007
                                                                                            ,          .




       Re:     Nelson v. 303 Fare, LLC dlbla Lolo 's Seafood Shack & 303West116 St, LLC
               Case No.: l:19-cv-10583

Dear Judge Abrams:

        We represent Defendant 303 West 116th St. LLC ("Defendant") in the above-referenced
matter and submit this letter jointly with Plaintiff. In accordance with Your Honor's Individual
Rules, ,r 1(D), please accept this letter as a request to (1) extend Defendant's time to Answer the
Complaint through February 24, 2020, and (2) adjourn the Initial Conference scheduled for
January 31, 2020 to a date of the Court's choosing following Defendant's Answer deadline.

        The reasons for this request are that Defendant retained counsel late yesterday and a Notice
of Appearance was filed early today (See ECF Dkt. 14-15). Moreover, the parties are hopeful a
settlement may be reached soon and would prefer to avoid incurring any additional fees associated
with the litigation at this time.

        Defendant's original time to Answer was December 20, 2019 and Defendant is aware that
default proceedings have been initiated against it (ECF Dkt. 10-13). However, we have has
conferred with Plaintiff's counsel and the parties have agreed to file a stipulation to vacate the
Clerk's Certificate of Default (ECF Dkt. 12). The parties anticipate filing that stipulation early
next week. Further, Defendant has agreed to waive any defenses it may be able to assert as to
personal service of the summons and complaint.

         Plaintiff consents to the relief requested herein. These two requests will not affect the
litigation otherwise as there are no other scheduled deadlines. No prior request for an adjournment
or extension has been made.

       We thank the Court for its attention to this matter.




       {00762303.DOCX.1}
                                                                 Hon. Ronnie Abrams, U.S.D.J.
                                                                             January 24, 2020
                                                                                  Page 2 of2


                                           Respectfully yours,

                                           ELLENOFF GROSSMAN & SCHOLE LLP



                                           Nicole Vescova


 cc: All counsel of Record (via ECF)



Application granted. Defendant 303 West 116th
St. LLC's deadline to respond to the complaint is
extended to February 24, 2020.

The initial status conference scheduled for
January 31, 2020 is adjourned to February 28,
2020 at 10:30 a.m. The parties' joint letter and
proposed case management plan is due no later
than February 21, 2020.

SO ORDERED.               /

                        L     /<~- ~--------
                  Ron~e1(brams, U.S.D.J.
                  January 27, 2020




        {00762303.DOCX. l}
